Citation Nr: 0423420	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  03-05 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include bipolar disorder.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1985 to December 
1985.

These matters comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that denied service connection for 
bipolar disorder and PTSD.  The veteran filed a notice of 
disagreement later that month.  The RO issued a statement of 
the case in December 2002 and received the veteran's 
substantive appeal in February 2003.  

The veteran testified during a videoconference hearing at the 
RO before the undersigned Veterans Law Judge in March 2004.  
A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that she suffers from bipolar disorder 
and PTSD that is due to or aggravated by incidents in 
service.  Specifically, she alleges her current psychiatric 
disorders, to include PTSD are due to an inservice sexual 
assault on or about October 1985, or due to a fearful 
incident in service while guarding a bunker.  

During the course of the appeal, the Department promulgated, 
via regulation, administrative directives as to the type of 
evidence needed to corroborate an alleged personal assault in 
service.  Effective March 7, 2002, 38 C.F.R. § 3.304(f)(3) 
provides that, if a post-traumatic stress disorder claim is 
based on in-service personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  38 C.F.R. § 3.304(f)(3) (2002).  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.

VA will not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing the claimant the opportunity to furnish this 
type of evidence or advise VA of potential sources of such 
evidence. VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  Id.

In this case, in May 2002, the AOJ sent the veteran a letter 
requesting detail as to the nature of the alleged stressors 
and provide information that constitutes credible evidence of 
the occurrence of the stressor.  In response to the AOJ's 
letter, the veteran identified numerous sources of post-
service treatment, and further described changes to her life 
following the occurrence of the alleged stressors.  It does 
not appear that the AOJ has assisted the veteran in obtaining 
the identified records.  In this respect, the veteran 
identified and filed signed consent to release information 
from over 50 medical treatment providers.  While the Board 
acknowledges that attempting to obtain such records would 
likely prove burdensome, time consuming, and could result in 
receipt of duplicate or impertinent records, the Board finds 
that the duty to assist, as set forth in 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159 requires further efforts on behalf of 
the AOJ.  

Additionally, the veteran indicated that she received payment 
from the Social Security Administration (SSA).  Documents 
reflecting the veteran's award, and the underlying medical 
records used to reach this determination not associated with 
the veteran's claims file.  While SSA records are not 
controlling for VA determinations, they may be "pertinent" 
to the claim.  Collier v. Derwinski, 1 Vet. App. 412 (1991); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The RO 
should attempt to obtain these records, following the 
procedures set forth in 38 C.F.R. § 3.159(c) regarding 
requesting records from Federal facilities.  

The VCAA and implementing regulations provide that VA 
examinations should be ordered to address matters that 
require medical knowledge, to include the question of nexus, 
if needed to resolve the issue on appeal.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  Thus, following 
receipt of any additional evidence, the veteran should be 
afforded an additional VA examination to determine the 
current, nature and etiology of her claimed psychiatric 
disabilities.  

The veteran is herein advised that, in keeping with VA's duty 
to assist, the purpose of any examination requested pursuant 
to this remand is to obtain information or evidence that may 
be dispositive of the appeal.  See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991).  If the veteran fails to report 
for any scheduled examination, a decision shall be based on 
the evidence of record.  See 38 C.F.R. § 3.655.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the veteran's service 
connection claims.

Accordingly, these matters are hereby REMANDED to the RO, via 
the Appeals Management Center in Washington, D.C., for the 
following actions:  

1.  The RO should contact the veteran for 
purposes of determining whether the 
releases submitted in June 2002 are 
pertinent to her claims.  If so, or if 
the RO is unable to contact the veteran, 
then the RO should assist the veteran in 
obtaining any additional evidence 
identified by following the procedures 
set forth in 38 C.F.R. § 3.159 (2003).  
If records sought are not obtained, the 
RO should notify the veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

2.  The RO should request that the Social 
Security Administration furnish copies of 
any Social Security disability award and 
all medical records relied upon in making 
any award.  In requesting these records, 
the RO should follow the procedures set 
forth in 38 C.F.R. § 3.159 (2003).  All 
records and/or responses received should 
be associated with the veteran's claims 
file.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA psychiatric examination to 
determine the current nature and extent 
of any psychiatric disability found to be 
present, to include PTSD and bipolar 
disorder, if diagnosed.  The veteran's 
claims file, to include a copy of this 
REMAND, should be made available to and 
be reviewed by the physician designated 
to examine the veteran.  All indicated 
studies should be performed. All 
necessary special studies or tests should 
be accomplished.  

The report of examination should contain 
a detailed account of all manifestations 
of the disability found to be present.  
If the examiner diagnoses the veteran as 
having PTSD or bipolar disorder, the 
examiner should indicate whether the 
disability is related to the veteran's 
reported personal assault that took place 
in approximately October 1985 when she 
was purportedly raped by a staff sergeant 
or due to an incident when she was on 
guard duty.  If the examiner determines, 
based upon the history provided and 
review of the claims file, that the 
veteran suffered from a preexisting 
psychiatric, the examination should offer 
an opinion as to whether such preexisting 
condition was aggravated by her military 
service.  The report of examinations 
should be comprehensive. The examination 
report should reflect that a review of 
the claims folder was conducted. The 
examiner must set forth the complete 
rationale underlying any conclusions or 
opinions expressed, in a legible report.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND. If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claims of service connection 
for PTSD and for an acquired psychiatric 
disorder manifested by bipolar disorder.  
In doing so, the RO must specifically 
consider 38 C.F.R. § 3.304(f)(3) (2003).  
The RO must provide adequate reasons and 
bases for its determination, addressing 
all issues and concerns that were noted 
in this REMAND.

6. The veteran and her representative 
must be furnished a supplemental 
statement of the case, to include 
consideration of the evidence added to 
the record since the December 2002 
statement of the case, and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



